 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:19-CV-00738-TLN-CKD
12                  Plaintiff,                           APPLICATION AND ORDER FOR
                                                         PUBLICATION
13          v.
14   APPROXIMATELY $7,500.00 IN U.S.
     CURRENCY,
15
                    Defendant.
16

17          The United States of America applies for an order of publication as follows:
18          1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
19 Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public
20 notice of the action to be given in a newspaper of general circulation or on the official internet

21 government forfeiture site;

22          2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
23 order the appropriate newspaper or other vehicle for publication;

24          3.      The defendant Approximately $7,500.00 in U.S. Currency (hereafter “defendant
25 currency”) was seized in the city of West Sacramento, in Yolo County, California. Beginning on June 4,
26 2018, the U.S. Postal Inspection Service published notice of the non-judicial forfeiture of the defendant

27 currency for 30 consecutive days on the official internet government forfeiture site www.forfeiture.gov.

28
                                                          1
29                                                                                 Application and Order for Publication


30
 1          4.      The United States proposes that publication be made as follows:

 2                  a.      One publication;

 3                  b.      Thirty (30) consecutive days;

 4                  c.      On the official internet government forfeiture site www.forfeiture.gov;

 5                  d.      The publication is to include the following:

 6                          (1)     The Court and case number of the action;

 7                          (2)     The date of the seizure/posting;

 8                          (3)     The identity and/or description of the property seized/posted;

 9                          (4)     The name and address of the attorney for the United States;

10                          (5)     A statement that claims of persons entitled to possession or claiming an

11 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

12 the United States no later than 60 days after the first day of publication on the official internet

13 government forfeiture site; and

14                          (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

15 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

16 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

17 Dated: 4/29/2019                                         McGREGOR W. SCOTT
                                                            United States Attorney
18
                                                   By:      /s/ Kevin C. Khasigian
19                                                          KEVIN C. KHASIGIAN
                                                            Assistant U.S. Attorney
20

21
                                                       ORDER
22
            IT IS SO ORDERED.
23

24
     Dated: May 1, 2019
25
                                                      _____________________________________
26                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                            2
29                                                                                   Application and Order for Publication


30
